 1

 2

 3                                                            JS-6
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    MIGUEL DELGADO,                         Case No. 2:20-cv-09324-JAK (AFM)
12
                          Plaintiff,
                                               JUDGMENT
13
            v.
14
      GAVIN NEWSOM, et al.,
15

16                        Defendants.

17

18         Pursuant to the Court’s Order Accepting the Report and Recommendation of
19   the United States Magistrate Judge,
20         IT IS ORDERED AND ADJUDGED that the action is dismissed without
21   prejudice for failure to prosecute.
22

23   DATED: July 15, 2021
24
                                           ____________________________________
25
                                                  JOHN A. KRONSTADT
26                                           UNITED STATES DISTRICT JUDGE
27

28
